Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 136 to Registration Statement No. 02-90946 on Form N-1A of our reports dated December 14, 2007, relating to the financial statements and financial highlights of Eaton Vance Mutual Funds Trust (the "Trust"), including Eaton Vance Tax-Managed International Equity Fund and Tax-Managed International Equity Portfolio appearing in the Annual Report on Form N-CSR of the Trust for the year ended October 31, 2007, and to the references to us under the headings "Financial Highlights" in the Prospectus and "Other Service Providers-Independent Registered Public Accounting Firm" inthe Statement of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts August 28, 2008
